
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 675
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Rigell submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that, as part of any agreement on Medicare reform, Medicare
		  should not be changed for any citizens of the United States over the age of 55
		  and any agreement should provide a detailed plan to end waste, fraud, and abuse
		  in the program.
	
	
		Whereas since 1965, Medicare has been, and continues to
			 be, essential for the United States senior citizens;
		Whereas as of 2011, over 47,000,000 citizens of the United
			 States are Medicare beneficiaries, with 10,000 new eligible enrollees each
			 day;
		Whereas a promise has been made by the Federal Government
			 to provide Medicare services for senior citizens once they reach the
			 eligibility age of 65;
		Whereas, in the absence of meaningful reform, Medicare is
			 set to become bankrupt by 2022, according to the nonpartisan Congressional
			 Budget Office;
		Whereas the Department of Justice estimates that
			 $60,000,000,000 is lost each year from fraud in the Medicare program;
			 and
		Whereas Medicare reform is currently being debated by
			 Congress in order to save and strengthen it for future generations of United
			 States citizens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)affirms its deep obligation to fulfill the
			 promises made to senior citizens of the United States regarding access to
			 Medicare upon retirement;
			(2)expresses its firm commitment that no
			 changes in Medicare, including coverages and age of eligibility, be made for
			 citizens of the United States who are over the age of 55 on the date of
			 enactment of this resolution; and
			(3)expresses its firm commitment that any
			 Medicare reform package should provide a detailed plan to end waste, fraud, and
			 abuse in the Medicare program.
			
